ACCEPTED
                                                                                                      12-13-00320-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                 6/12/2015 4:52:00 PM
                                                                                                        CATHY LUSK
                                                                                                               CLERK

                                    JOHN D. REEVES
                                   ATTORNEY AT LAW
                                                                       FILED IN
                                                                12th COURT OF APPEALS
                     1007 Grant Avenue, Lufkin, Texas 75901          TYLER, TEXAS
                                                                6/12/2015 4:52:00 PM
                  (936) 632-1609 telephone/ (936) 632-1640 facsimile
                                                                     CATHY S. LUSK
                                                                         Clerk


July 10, 2014


LEGAL CORRESPONDENCE
Douglas Ray Richards, TDCJ#01888596                  VIA CERTIFIED MAIL
McConnell Unit                                       RETURN RECEIPT REQUESTED
3001 South Emily Drive                               7010 1870 0000 3413 5932
Beeville, Texas 78102


Re:    Appeal Court Cause No. 12-13-00319-CR
       Trial Court Cause No. CR- 27,918

Style: Douglas Ray Richards
       v.
       The State of Texas

Dear Mr. Richards:

       Enclosed please find the Judgment and Opinion of the 12th Court of Appeals in Tyler,
Texas concerning their opinion on your appeal. Pursuant to Rule 48.4 of the Texas Appellate
Rules of Procedure I am sending this copy of the opinion to you and to inform you of your rights.
The Appeal Court in Tyler affirmed or “let stand” the ruling of the trial court. My services are
ended at this point as I am not authorized by the court to further pursue your case. However, you
can pursue your case if you choose to do so.

        Therefore, I am required to explain your individual right to pursue further action in your
case. You have the right to file a Motion for Rehearing with the 12th Court of Appeals in Tyler,
Texas pursuant to Rule 49.1 of the Texas Rules of Appellate Procedure which must be filed
within fifteen days of the receipt of their ruling. If you need more time, you can file a Motion for
continuance to the Court in Tyler. The address is Cathy Lusk, Clerk, 12th Court of Appeals, 1517
West Front Street, Ste. 354, Tyler, Texas 75702.

       Further, I must inform you that you may consider filing a Pro Se Petition for
Discretionary Review (PDR). I must advise you that you will have thirty days from their ruling
on your case to file a Pro Se Petition for Discretionary Review (PDR). Of course if you file the
Motion for Rehearing, it will extend the time to file the PDR until you receive a ruling on a
Motion for Rehearing. The Pro Se Petition for Discretionary Review (PDR) should be filed with
the Texas Court of Criminal Appeals, Clerk of the Court of Criminal Appeals, Post Office Box
12308, Austin, Texas 78711.

       I appreciate the opportunity to have represented you. I am sorry the 12th Court of Appeals
determined to “let stand” your conviction and sentence. The decision of the 12th Court of
Appeals will become final 30 days from the date of the opinion if you do not file a Motion for
Rehearing or a PDR as described previously. Again, I am not authorized nor was I appointed to
continue representing you beyond the opinion I have sent you. I wish you every good thing
whatever you determine to do.

       If you have any questions, please do not hesitate to contact me.

Sincerely,

/s/
John D. Reeves

JDR/jsa
enc

cc:    Cathy S. Lusk, Clerk
       Twelfth Court of Appeals
       Tyler, Texas
       Via electronic filing